Case 2:20-cv-00004-JRG Document 108 Filed 07/22/20 Page 1 of 3 PageID #: 1332




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 JOE ANDREW SALAZAR,

     Plaintiff,

     v.                                                    Civil Action No. 2:20-cv-00004-JRG

 AT&T MOBILITY LLC,                                        JURY TRIAL DEMANDED
 SPRINT/UNITED MANAGEMENT
 COMPANY, T-MOBILE USA, INC.,
 AND CELLCO PARTNERSHIP D/B/A
 VERIZON WIRELESS,

     Defendants

     and

 HTC CORP., and HTC AMERICA, INC.,

     Intervenors.


                    REVISED JOINT CLAIM CONSTRUCTION CHART
                         PURSUANT TO PATENT RULE 4-5(d)

       Pursuant to Patent Rule 4-5(d) and the Court’s sua sponte Order dated July 21, 2020 (Dkt.

No. 107), Plaintiff Joe Andrew Salazar (“Salazar”) and Defendants AT&T Mobility LLC,

Sprint/United Management Company, T-Mobile USA, Inc., and Cellco Partnership d/b/a Verizon

Wireless and Intervenors HTC Corporation and HTC America, Inc. hereby submit this revised

Joint Claim Construction Chart.      Attached hereto as Exhibit A is the revised Joint Claim

Construction Chart that complies with all requirements of P.R. 4-5(d) and addresses the

deficiencies identified in the Court’s sua sponte Order.



       Dated: July 22, 2020
Case 2:20-cv-00004-JRG Document 108 Filed 07/22/20 Page 2 of 3 PageID #: 1333




                                          Respectfully submitted,


                                          /s/Geoff Culbertson
                                          Kelly Tidwell
                                          TX Bar No. 20020580
                                          kbt@texarkanalaw.com
                                          Geoffrey Culbertson
                                          TX Bar No. 24045732
                                          gpc@texarkanalaw.com
                                          PATTON, TIDWELL & CULBERTSON, LLP
                                          2800 Texas Boulevard
                                          Texarkana, Texas 75503
                                          Telephone: 903-792-7080
                                          Telecopier: 903-792-8233

                                          Dariush Keyhani
                                          District of Columbia Bar No. 1031500
                                          Frances H. Stephenson
                                          New York registration No. 5206495
                                          Keyhani LLC
                                          1050 30th Street NW
                                          Washington, DC 20007
                                          T. 202.748.8950
                                          F. 202.318.8958
                                          dkeyhani@keyhanillc.com
                                          fstephenson@keyhanillc.com

                                          Attorneys for Plaintiff

                                          By: /s/Fred Williams
                                          Fred I. Williams
                                          Texas State Bar No. 00794855
                                          WILLIAMS SIMONS & LANDIS PLLC
                                          327 Congress Ave., Suite 490
                                          Austin, TX 78701
                                          512.543.1354
                                          fwilliams@wsltrial.com

                                          Todd E. Landis
                                          Texas State Bar No. 24030226
                                          WILLIAMS SIMONS & LANDIS PLLC
                                          2633 McKinney Ave., Suite 130 #366
                                          Dallas, TX 75204
                                          512.543.1354
                                          tlandis@wsltrial.com

                                          John Wittenzellner


                                      2
Case 2:20-cv-00004-JRG Document 108 Filed 07/22/20 Page 3 of 3 PageID #: 1334



                                                    Pennsylvania State Bar No. 308996
                                                    WILLIAMS SIMONS & LANDIS PLLC
                                                    1735 Market Street, Suite A #453
                                                    Philadelphia, PA 19103
                                                    512.543.1354
                                                    johnw@wsltrial.com

                                                    Harry Lee Gillam, Jr.
                                                    State Bar No. 07921800
                                                    gil@gillamsmithlaw.com
                                                    GILLAM & SMITH, LLP
                                                    303 South Washington Avenue
                                                    Marshall, Texas 75670
                                                    Tel: 903.934.8450
                                                    Fax: 903.934.9257

                                                    Attorneys for Defendants and Intervenors



                               CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who are deemed to have consented to
electronic service are being served this 22nd day of July, 2020, with a copy of this document via
the Court’s CM/ECF system per Local Rule CV-5(a)(3).

                                             /s/ Fred I. Williams
                                             Fred I. Williams




                                                3
